Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed June 15, 2022 has been entered.  Claims 1-20 are pending in this application and examined herein.

Rejections – 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2013/0133483) in view of Strouse et al. (US 2017/0069412).
This rejection is for reasons set forth in item no. 4 of the Office Action dated March 15, 2022.  The instant claims have not been amended since that time.

			Response to Arguments
In remarks filed June 15, 2022, Applicant alleges that the disclosures of Yang and Strouse could not have been combined because to incorporate the teachings of Strouse into the process disclosed by Yang would impermissibly alter the principle of operation of Yang.  Specifically, that Yang teaches making nanoparticles by maintaining a material at least at a reducing temperature at which a reducible metal precursor is reduced and contacting the material with a reducing gas (identified by Applicant as a “static temperature process”), whereas Strouse teaches synthesizing nanoparticles via a high temperature ramp process at a heating rate of e.g. 320C/minute.  Applicant’s arguments have been carefully considered, but are not persuasive of patentability because nothing in Yang requires use of the reducing gas contemporaneously with heating.  In fact, with reference to example 26 of Yang, the reaction mixture is first in a bath at a lower temperature (1300C) and is then transferred to a second bath at a higher temperature (1800C) at which time the hydrogen gas is applied to cause reduction to nanoparticles.  Nothing in Yang would teach away from an artisan preparing a mixture at a lower temperature, contacting that mixture with microwaves in a microwave reactor (as done by Strouse) or with a first and second plurality of microwaves as required by the instant claims, and then using hydrogen or other reductant to create nanoparticles.  In other words, nothing in either Yang or Strouse would militate against one using both a temperature ramp process in order to heat the mixture to an appropriate temperature, and then flowing a reducing gas to the mixture.


Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and claims 18-20 are allowable over the prior art of record. Nothing in the prior art would disclose or suggest a method as claimed and including contacting the mixture with first microwaves to heat to a first temperature, reducing the temperature, and contacting with a second plurality of microwaves to heat back to the first temperature as recited in claim 2. Similarly, the prior art does not
disclose or suggest a method as defined in claim 18, particularly the various multiple
uses of microwaves with temperature changes specified in steps (ii) thru (vi) of claim 18.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        July 12, 2022